To compel respondent to vacate an order staying proceedings,,, and to proceed to judgment.
Order to show cause denied May 5, 1891.
An administratrix brought suit against the city of Monroe for negligent injury, resulting in death to her intestate. Pending same, she applied to the Probate Court and was discharged. One of the heirs appealed from the order of discharge. Defendant pleaded the discharge in abatement, and, on the hearing thereof, an order was entered staying proceedings until a new administrator was appointed, and the disability removed.